UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7108


JUAN BERMEA-CEPEDA,

                Plaintiff - Appellant,

          v.

CHAPLAIN CHARTIER, FCI Edgefield; ASSOCIATE CHAPLAIN MIMS,
FCI Edgefield; DIRECTOR HOLT, Southeast Regional Director;
ADMINISTRATOR HARRELL WATTS, Administrator National Inmate
Appeals; WARDEN, FCI Edgefield,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:11-cv-01231-JMC)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan Bermea-Cepeda, Appellant Pro Se.   Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan Bermea-Cepeda appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly we affirm for the reasons stated by the district

court.      Bermea-Cepeda v. Chartier, No. 8:11-cv-01231-JMC (D.S.C.

June 21, 2012).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2